Appeal by defendant from
a judgment of the Supreme Court, Queens County, rendered April 13, 1976, convicting her of robbery in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant, at the trial, based her defense upon one alibi witness and upon attacks on the identification of her by three eyewitnesses to the crimes of *878which she was convicted. Her appeal is based upon a claim that her retained trial counsel’s failure to call witnesses to establish the existence of a look-alike for her denied her the effective assistance of counsel. We find no merit in this claim. The trial record establishes that her trial counsel’s conduct of the trial was in all respects competent. Defendant has failed to meet her burden of proof in establishing her claim of lack of effective assistance of counsel (see People v Roberts, 25 Misc 2d 321, revd 13 AD2d 719, coram nobis application den after hearing 29 Misc 2d 621, affd 17 AD2d 1030, cert den 374 US 854; see, also, People v Holmes, 36 AD2d 782). Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.